Judgment reversed.

To tbe levy of ft. fa. in favor of Vornberg & Company against one Owens, a claim was interposed by a daughter of Owens. Hpon the trial it appeared that theft, fa. was issued December 7, 1878, and had been kept alive by proper entries ; that Owens was in possession of the land for many years before his death, and died on it about a year before this trial; that Owens had set apart to him on February 15, 1879, a homestead which covered the land in dispute; that it was set apart to him as the head of a family consisting of himself, his wife and four minor children ; that claimant was one of these children, and continued to reside with her father and mother upon the land up to her father’s death, and after his death with her mother until her death, which occurred after her father’s death; that two of the other children were boys, both of age, and the other was a girl and married; that claimant is now twenty-six years old, still lives on the land, and has no other property except a sow and pigs. She testified that she was dependent upon this home for a support, etc.
The case was submitted to the judge, who held the ' property not subject, and the plaintiffs excepted.
R. J. & J. McCamy and H. H. Anderson, for plaintiffs,
cited 87 Ga. 130; 75 Ga. 813; 47 Ga. 629; 57 Ga. 348; 85 Ga. 648; 69 Ga. 841; Code, §§2024, 5213.
Maddox & Starr, by brief, for claimant,
cited 70 Ga. 631; 80 Ga. 328; Code, §§2002, 5210, 5211.